Citation Nr: 0726814	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-00 261A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for asthma.

2.  Entitlement to an initial compensable rating for 
hemorrhoids.

3.  Entitlement to an initial compensable rating for right 
ear hearing loss.

4.  Entitlement to an initial compensable rating for scar of 
the right groin area.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to October 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The rating issues on appeal involve claims for higher initial 
ratings assigned by the October 2002 rating decision.  A 30 
percent rating for asthma was ultimately granted by the RO in 
April 2004.  Additionally, by a December 2003 rating, a 
temporary total rating was assigned for the right groin scar.  
This temporary rating was made effective from October 28, 
2003, to February 1, 2004.  Consequently, the Board will 
consider whether a higher rating is warranted for the scar 
disability for any period since the award of service 
connection with the exception of this short period during 
which a total rating was assigned.

(The claim for a higher initial rating for a right groin scar 
is addressed in the REMAND that follows the decision below.)


FINDINGS OF FACT

1.  The veteran's asthma is manifested by complaints of 
shortness of breath; there has been no showing of monthly 
visits to a physician for care of exacerbation, or 
intermittent (at least three times per year) courses of 
systemic corticosteroids; nor does pulmonary function testing 
(PFT) reflect findings of forced expiratory volume in one 
second (FEV-1) of 40- to 55-percent predicted or FEV-1/forced 
vital capacity (FVC) of 40 to 55 percent.  

2.  The veteran's service-connected hemorrhoids are 
manifested by mild internal hemorrhoids.

3.  The veteran's hearing loss is manifested by no worse than 
level III hearing in the right ear and level I hearing in the 
left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for 
asthma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6602 
(2006).  

2.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7336 
(2006).  

3.  A compensable evaluation for hearing loss of the right 
ear is not warranted.  38 U.S.C.A. §§ 1155, 1160, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.383, 3.385, 4.85 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The veteran's claim for a higher evaluation for 
his asthma, right ear hearing loss, and hemorrhoids are 
original claims that were placed in appellate status by a 
notice of disagreement (NOD) with initial rating awards.  
Separate ratings can be assigned for separate periods of time 
based on the facts found--a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Asthma

The veteran's service medical records reveal complaints of 
hard breathing and pains in his chest in July 1983.  He 
denied a history of asthma.  He was noted to have possible 
asthma.  In July 1984 the veteran was noted to have been seen 
for an allergic asthma attack at the emergency room.  He was 
seen the following day with reports of dyspnea.  In August 
1984 the veteran was seen for an asthma attack.  He was noted 
to have wheezing and labored breathing.  In March 1985 he 
made complaints related to his asthma.  He was noted to have 
mild diffuse wheezing in the bilateral lungs.  The veteran 
was seen for an asthma attack in July 1985.  A chest x-ray 
revealed accentuation of the bronchovesicular markings 
suggestive of bronchitis and residuals of old calcified 
granulomatous disease.  The veteran reported chest pain and 
an asthma attack in August 1985.  He reported difficulty 
breathing in November 1985.  

The veteran was afforded a VA respiratory examination in 
October 2003.  He reported coughing on a daily basis, 
sometimes productive and sometimes dry.  The examiner noted 
that the veteran had a history of smoking ten to fifteen 
years ago.  The veteran reported shortness of breath at times 
and dyspnea with exertion.  He reported severe attacks three 
to four times per year.  He reported treatment with inhalers 
and oral steroids.  He denied the use of oxygen therapy.  
Physical examination revealed no evidence of cor pulmonale, 
renovascular hypertension, or pulmonary hypertension.  There 
was no clubbing, cyanosis, or edema.  There was wheezing 
auscultated in the posterior chest in all fields with the 
exception of the upper right field.  Pulmonary function tests 
revealed FEV-1 of 1.96 post-bronchodilator, with a predicted 
value of 3.25, which means the actual result was 60 percent 
of the predicted value (post-bronchodilator).  He had a 
predicted FEV-1/FVC of 68 with a post-bronchodilator result 
of 62, which means the actual result was 91 percent of the 
predicted value.  

The veteran was afforded a VA respiratory examination in 
April 2004.  The examiner reviewed the veteran's claims file.  
He noted that the veteran was seen for a bronchial asthma 
attack in September 2003.  He was treated with bronchodilator 
treatment and intravenous solumedrol.  He was hospitalized 
for two days in December 2003 for an acute asthma 
exacerbation.  The examiner noted that the veteran tested 
positive for cocaine which accounted for his elevated 
creatine phosphokinase and the asthma exacerbation.  The 
veteran was noted to have left against medical advice and 
discontinued breathing treatments and prednisone.  The 
veteran reported an intermittent productive cough with clear 
to cloudy sputum.  He reported one to two episodes of 
hyoptysis prior to his December 2003 hospitalization.  The 
veteran reported intermittent anorexia.  He reported dyspnea 
on exertion and asthma attacks two to three times per year.  
He was noted to use oral inhalers.  He denied the use of 
oxygen therapy.  Physical examination revealed inspiratory 
and expiratory wheezes bilaterally.  Wheezes were more 
audible in the upper right field.  There was no cyanosis or 
clubbing of the fingers.  There was no cor pulmonale, 
renovascular hypertension, or pulmonary hypertension.  There 
was no underlying restrictive disease, kyphoscoliosis, or 
pectus excavatum.  PFTs revealed pre-bronchodilator FEV-1 of 
63 percent predicted and FEV-1/FVC of 89 percent predicted.  
The examiner noted that there was borderline improvement in 
FEV1 and FVC as compared with the PFTs performed in October 
2003.  (October 2003 results revealed pre-bronchodilator 
percentages of 55 and 78.)

Associated with the claims file are VA outpatient treatment 
reports dated from October 2003 to November 2004.  The 
veteran was seen in September 2003 to get established at VA.  
He reported a history of bronchial asthma.  He reported 
occasional wheezing.  He was noted to have fascicular breath 
sounds with prolonged inspiration.  No wheezes or rales were 
appreciated.  The veteran was seen in October 2003 at which 
time he reported wheezing.  He was noted to have bilateral 
vesicular breath sounds with prolonged expiration.  No 
wheezes or rales were appreciated.  He was started on an 
Azmacort inhaler and continued on an albuterol inhaler.  As 
reported in the April 2004 examination report, the veteran 
was hospitalized for two days for an asthma exacerbation in 
December 2003.  The veteran was also seen for an asthma 
exacerbation in November 2004.  He was treated with nebulizer 
treatments, an AeroBid inhaler, and Singulair oral 
medication.  

The veteran's asthma has been rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6602, for bronchial asthma.  Under this 
diagnostic code, an evaluation of 30 percent requires FEV-1 
of 56- to 70-percent predicted, or FEV-1/FVC of 56 to 70 
percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  A 60 
percent rating requires FEV-1 of 40- to 55-percent predicted, 
or FEV-1/FVC of 40 to 55 percent, or at least monthly visits 
to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  

In this case, the Board does not find that an increased 
rating is warranted for the veteran's service-connected 
bronchial asthma.  In reaching this conclusion, the Board 
notes that the PFTs of record do not reflect post-
bronchodilator FEV-1 of 40- to 55-percent predicted, or FEV-
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  The veteran has 
complained of shortness of breath and he has been treated 
intermittently for exacerbations of his bronchial asthma.  He 
has been prescribed inhaler corticosteroids and he has been 
treated with nebulizing treatments.  On one occasion the 
veteran was treated with intravenous solumedrol.  
Consequently, the Board finds that an increased rating is not 
warranted.  

Hemorrhoids

The veteran's service medical records reveal complaints of 
thrombosed hemorrhoids in February 1984.  He was diagnosed 
with an external hemorrhoid.  In October 1984 the veteran was 
noted to have a thrombosed external hemorrhoid which was 
reduced on the right side and later in October 1984 he was 
noted to have a thrombosed hemorrhoid on the left side.  

The veteran was afforded a VA examination in October 2003 to 
assess his hemorrhoids.  The veteran reported seeing blood 
monthly with constipation or after ingestion of spicy foods.  
He reported that he used Preparation H for treatment 
occasionally.  The veteran reported that he had good 
sphincter control and no fecal leakage or involuntary bowel 
movements.  Physical examination revealed that there was no 
colostomy and the lumen was noted to be within normal limits.  
There were no signs of anemia and no fissures.  The examiner 
reported that there was no evidence of hemorrhoidal tissue 
upon examination and digital palpation.  Coloscan was noted 
to be negative.  The examiner found no evidence of 
hemorrhoidal tissue.  

The veteran was also afforded a VA examination in April 2004.  
The veteran reported that he had adequate sphincter control.  
He reported no episodes of fecal leakage or involuntary bowel 
movements.  He said he had bleeding from his hemorrhoids when 
constipated.  He said he avoided constipating foods such as 
cheese and spicy foods.  He reported treatment with Metamucil 
and Preparation H as needed.  Physical examination revealed 
no colostomy and no evidence of fecal leakage.  The lumen 
size was normal.  There were no signs of anemia and no rectal 
fissures or external hemorrhoids were reported.  There were 
no visible scars on the anal area.  The examiner reported 
that the veteran had an internal hemorrhoid on the three 
o'clock area, approximately 1.5 millimeters (mm) in size.  
The examiner said there was guarding with the rectal 
examination and use of the anal scope.  There was no evidence 
of bleeding during the rectal examination.  The examiner 
diagnosed the veteran with internal hemorrhoids without 
complication.  

VA outpatient treatment reports dated from October 2003 to 
November 2004 do not reveal any complaints of or treatment 
for hemorrhoids.  

The veteran's service-connected hemorrhoids are rated 
utilizing the rating criteria found at Diagnostic Code 7336.  
38 C.F.R. § 4.114.  Under Diagnostic Code 7336, a non-
compensable (zero percent) rating is for application when 
there is mild or moderate symptomatology.  A 10 percent 
rating is for application when hemorrhoids are large or 
thrombotic and irreducible, with excessive redundant tissue 
evidencing frequent recurrences.  A 20 percent rating is for 
application when there is persistent bleeding and with 
secondary anemia, or with fissures.  

Here, as was shown at the time of the veteran's October 2003 
VA examination, there was no evidence of hemorrhoidal tissue.  
The July 2004 examination revealed a single internal 
hemorrhoid approximately 1.5-mm in size.  The VA outpatient 
treatment records revealed no complaints of or treatment for 
hemorrhoids.  The evidence of record reveals that the 
veteran's service-connected hemorrhoid disability is 
manifested by no more than mild symptomatology based on the 
fact that only one single internal hemorrhoid was observed at 
the time of the most recent VA examination.  There is no 
evidence that the veteran has hemorrhoids that are large or 
thrombotic and irreducible with excessive redundant tissue 
evidencing frequent recurrences.  Consequently, the Board 
finds that a compensable rating is not warranted.  

Right Ear Hearing Loss

The veteran's July 1987 separation examination includes 
audiometric testing which revealed puretone thresholds, in 
decibels, for the right ear of 30 at 1000 Hertz, 30 at 2000 
Hertz, 25 at 3000 Hertz, and 35 at 4000 Hertz with an average 
decibel loss of 30.  Puretone thresholds, in decibels, for 
the left ear of 10 at 1000 Hertz, 15 at 2000 Hertz, 10 at 
3000 Hertz, and 20 at 4000 Hertz with an average decibel loss 
of 14.  

The veteran was afforded a VA audiometric examination in 
October 2003.  Audiometric testing revealed puretone 
thresholds, in decibels, for the right ear of 35 at 1000 
Hertz, 30 at 2000 Hertz, 20 at 3000 Hertz, and 35 at 4000 
Hertz with an average decibel loss of 30.  Puretone 
thresholds, in decibels, for the left ear of 15 at 1000 
Hertz, 20 at 2000 Hertz, 15 at 3000 Hertz, and 30 at 4000 
Hertz with an average decibel loss of 20.  Speech audiometry 
testing revealed speech recognition ability of 80 percent in 
the right ear and 96 percent in the left ear.

The veteran was afforded a VA audiometric examination in 
April 2004.  Audiometric testing revealed puretone 
thresholds, in decibels, for the right ear of 35 at 1000 
Hertz, 40 at 2000 Hertz, 30 at 3000 Hertz, and 40 at 4000 
Hertz with an average decibel loss of 36.  Puretone 
thresholds, in decibels, for the left ear of 25 at 1000 
Hertz, 25 at 2000 Hertz, 15 at 3000 Hertz, and 35 at 4000 
Hertz with an average decibel loss of 25.  Speech audiometry 
testing revealed speech recognition ability of 88 percent in 
the right ear and 100 percent in the left ear.

VA outpatient treatment reports reflect that the veteran was 
seen for an audiometric evaluation at VA in July 2004.  
Audiometric testing revealed puretone thresholds, in 
decibels, for the right ear of 35 at 1000 Hertz, 30 at 2000 
Hertz, 30 at 3000 Hertz, and 40 at 4000 Hertz with an average 
decibel loss of 34.  Puretone thresholds, in decibels, for 
the left ear of 15 at 1000 Hertz, 15 at 2000 Hertz, 10 at 
3000 Hertz, and 25 at 4000 Hertz with an average decibel loss 
of 16.  Speech audiometry testing revealed speech recognition 
ability of 76 percent in the right ear and 96 percent in the 
left ear.

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2006).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).  

As noted above, the veteran is service-connected for only one 
ear.  As such, this circumstance is evaluated under the 
paired organ exception.  The law previously provided that, 
where there is total deafness in one ear that is service 
connected and total deafness in the nonservice-connected ear, 
the veteran shall be paid a rate of compensation as if the 
combination of the two disabilities were the result of 
service-connected disability.  See 38 U.S.C.A. § 1160(a)(3) 
(West 2002); 38 C.F.R. § 3.383(a)(3) VAOPGCPREC 32-97.  

The Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
section 103, amended 38 U.S.C.A. §1160(a)(3), by deleting the 
requirement for total deafness in the service-connected ear 
and inserting deafness compensable to a degree of 10 percent 
or more.  The amendment also deleted the words total deafness 
for the nonservice-connected ear and inserted the word 
deafness.  

VA promulgated a change to 38 C.F.R. § 3.383(a)(3) to 
implement the statutory change in August 2004.  The effective 
date of the change is December 6, 2002.  See 69 Fed. Reg. 
48,148-48,150 (Aug. 9, 2004).  The rule change noted that the 
term "deafness" was not defined.  Accordingly, VA 
established that in order to apply the paired organ 
exception, there must be a service-connected hearing 
impairment in one ear to a degree of 10 percent or more.  As 
to the nonservice-connected ear, VA determined that there 
must be hearing loss, as defined by 38 C.F.R. § 3.385, to 
constitute a hearing impairment as contemplated by the 
statute.  The result of the amendment is that a veteran must 
have a service-connected hearing impairment of 10 percent or 
more, and a hearing impairment in the nonservice-connected 
ear that meets the criteria at 38 C.F.R. § 3.385 before both 
ears may be considered in deriving the level of disability.  
If the service-connected ear is rated at less than 10 
percent, then the nonservice-connected ear is still 
considered to be a Level I, no matter the level of hearing 
impairment.  See 69 Fed. Reg. 48,149-48,150; 38 C.F.R. § 
4.85(f) (2006).

The veteran here does not meet the criteria under either the 
prior version of 38 U.S.C.A. § 1160 or the amended version.  
He did not have total deafness in both ears at any time.  
Moreover, his service-connected disability is rated at less 
than 10 percent.  Therefore, the paired extremity provision 
is not for application.

A review of the October 2003 VA audiometric examination, and 
using the speech discrimination score from the audiogram, 
correlates to level III hearing in the right ear.  See 
38 C.F.R. § 4.85, Table VI.  The veteran's left ear is not 
service connected and is assigned level I hearing.  See 
38 C.F.R. § 4.85(f).  (Even if it was service connected, the 
results correlate to level I hearing in the left ear.)

The combination of Level III and Level I corresponds to a 
noncompensable disability rating.  See 38 C.F.R. § 4.85, 
Table VII.  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In the veteran's case, that results in a 
noncompensable rating.  

A review of the April 2004 VA audiometric examination, and 
using the speech discrimination score from the audiogram, 
correlates to level II hearing in the right ear.  See 
38 C.F.R. § 4.85, Table VI.  The veteran's left ear is not 
service connected and is assigned level I hearing.  See 
38 C.F.R. § 4.85(f).  

The combination of Level II and Level I corresponds to a 
noncompensable disability rating.  See 38 C.F.R. § 4.85, 
Table VII.  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann, supra.  In the veteran's case, that 
results in a noncompensable rating.  

A review of the July 2004 VA audiometric examination, and 
using the speech discrimination score from the audiogram, 
correlates to level III hearing in the right ear.  See 
38 C.F.R. § 4.85, Table VI.  As already noted, the veteran's 
left ear is not service connected and is assigned level I 
hearing.  See 38 C.F.R. § 4.85(f).  

There is no objective evidence of record to indicate that the 
application of the rating criteria, as established, is 
inadequate to rate the veteran's hearing loss disability.  
His claim for a compensable rating is therefore denied.  

Extra-schedular Ratings

Additionally, the Board finds that there is no showing that 
the veteran's service-connected asthma, hemorrhoid 
disability, or right ear hearing loss, has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluations on an extra-
schedular basis.  In this regard, the Board notes that none 
of these disabilities has been shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Hence, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Veteran's Claims Assistance Act of 2000

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 & Supp. 2007).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claims in September 2002.  He 
was informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to identify current sources of evidence/information that 
he wanted the RO to obtain on his behalf.  By a letter dated 
in March 2004 the veteran was advised to submit any evidence 
he had to show that his service-connected disabilities had 
worsened.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, while notice was not 
provided as to the criteria for award of effective dates, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Board does not have jurisdiction over such an issue.  
Consequently, a remand of the rating issues addressed above 
is not necessary.

Regarding VA's duty to assist under 38 U.S.C.A. §  5103A and 
38 C.F.R. § 3.159(c)(1)-(3), the Board notes that the veteran 
has been afforded several VA examinations.  VA outpatient 
treatment reports have been obtained and associated with the 
claims file.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e) (2006).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
asthma is denied.

Entitlement to an initial compensable rating for hemorrhoids 
is denied.

Entitlement to an initial compensable rating for right ear 
hearing loss is denied.


REMAND

In the October 2002 rating decision the veteran was granted 
service connection for a scar due to surgical removal of a 
cyst in the right groin area (lymph adenopathy), effective 
August 13, 2002.  By way of a December 2003 rating decision 
the veteran was granted a temporary total rating based on 
surgery necessitating convalescence for the right groin scar, 
effective October 28, 2003.  VA outpatient treatment reports 
dated in October 2003 reveal that the veteran had in fact 
undergone a right inguinal hernia repair.  A noncompensable 
rating was assigned from February 1, 2004.  

What is curious about the December 2003 rating decision is 
that the service-connected disability continued to be 
characterized as a scar, but it was thereafter rated as an 
inguinal hernia under 38 C.F.R. § 4.114, Diagnostic Code 
7338.  This action by the RO implies that the service-
connected disability was in fact expanded to include an 
inguinal hernia.  Otherwise, a temporary total rating would 
not have been assigned for the surgery and the previously 
service-connected scar would have been rated as a skin 
disability only.  Given the RO's action, the Board will 
concede that the service-connected disability contemplates 
both a scar and a post-operative inguinal hernia.

The Board notes that the veteran was afforded a VA 
examination in October 2003, prior to the surgery for his 
right inguinal hernia.  The veteran was not afforded a VA 
examination following surgery.  In order to properly assess 
the veteran's claim for a higher initial rating for the 
disability at issue another VA examination is necessary.  

Associated with the claims file are VA outpatient treatment 
reports dated through November 2004.  Any records prepared 
after November 2004 should be associated with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which includes an 
explanation of the information or 
evidence needed to establish a 
rating and an effective date for the 
claim on appeal.  See 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 


(2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  

2.  Contact the veteran to obtain 
the names and addresses of all 
medical care providers who have 
treated him for a scar of the right 
groin or a right inguinal hernia.  
After securing the necessary 
releases, obtain those records that 
have not previously been secured.  
Obtain any records prepared by VA 
after November 2004.  

3.  Thereafter, the veteran should 
be scheduled for a VA examination.  
The claims folder should be made 
available to the examiner for review 
in conjunction with the examination.  
The examiner should be provided with 
the current criteria for the 
evaluation of skin disabilities and 
with the criteria for judging 
inguinal hernias.  When examining 
the veteran's scar, the examiner 
should specifically note the size of 
the scar, whether it is adherent, 
and whether there is any visible or 
palpable loss of the underlying 
tissue.  The examiner should also 
indicate the approximate area of the 
scar, as well as any tenderness, 
limitation of motion, or tissue loss 
of the affected area.  Any other 
resulting impairment should also be 
noted.  Finally, the examiner should 
note whether there is any hernia, 
and if so whether it is reducible, 
remediable, well supported by a 
truss or belt, or irremediable.

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for the examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 
(2006).)  

4.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

5.  After undertaking any other 
development deemed appropriate, the 
claim remaining on appeal should be 
readjudicated in light of all 
pertinent evidence and legal 
authority.  If the benefit sought is 
not granted, the veteran should be 
furnished with a supplemental 
statement of the case (which should 
include citation to the schedular 
rating criteria under 38 C.F.R. § 
4.118, Diagnostic Codes 7801-7805 
and under 38 C.F.R. § 4.114, 
Diagnostic Code 7338) and afforded 
an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


